 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
      GABRIEL ECKARD,
 9
                                    Plaintiff,            CASE NO. C18-1810 RSM
10
             v.
11                                                        ORDER DENYING PLAINTIFF’S
      CHARLES MITCHELL, et al.,                           MOTION TO ALTER OR AMEND
12                                                        JUDGMENT
                                    Defendants.
13

14          This matter comes before the Court on pro se Plaintiff Gabriel Eckard’s Motion to Alter or

15   Amend Judgment. Dkt. #38. On September 24, 2019, this Court granted Defendants’ motion for

16   summary judgment and dismissed Plaintiff’s claims with prejudice. Dkt. #36. On October 2,

17   2019, Plaintiff moved to alter or amend the judgment on the basis that the Court committed

18   manifest error in its decision. For the reasons stated below, the Court DENIES Plaintiff’s Motion.

19                                        I.      BACKGROUND

20          Plaintiff, a pretrial detainee at the Snohomish County Jail (“SCJ”) in Everett, Washington,

21   filed this action on December 14, 2018 against four SCJ staff. Dkt. #5. Plaintiff claimed that his

22   continued confinement in the Maximum Security module at the SJC violated his due process rights

23
     ORDER DENYING PLAINTIFF’S MOTION TO
     ALTER OR AMEND JUDGMENT
     PAGE - 1
 1   under the Fourth and Fourteenth Amendments of the U.S. Constitution since he never received a

 2   hearing for a rule violation. Id. at ¶¶ 21-26. On March 4, 2019, Defendants moved for summary

 3   judgment dismissal. Dkt. #15. The Honorable Michelle L. Peterson, U.S. Magistrate Judge, issued

 4   a Report and Recommendation (“R&R”) on May 17, 2019, that recommended summary judgment

 5   dismissal of Plaintiff’s claims. Dkt. #25. The R&R found no material dispute of fact that

 6   Plaintiff’s placement and retention in the Maximum Security module was reasonably related to

 7   legitimate government objectives, including safety and security of Plaintiff, SJC staff, and other

 8   inmates, because of Plaintiff’s threats to hurt himself, threats to hurt or kill staff members, and

 9   spreading of fecal matter and bodily fluids in and around his cell. Id. at 10.

10          In his Objections to the R&R, Plaintiff argued that his confinement constituted “cruel and

11   unusual punishment” under the Eighth Amendment because of his mental health conditions. Dkt.

12   #33 at 4-11, 13-90. On September 24, 2019, this Court approved the R&R and granted summary

13   judgment dismissal of Plaintiff’s claims. Dkt. #36. In response to Plaintiff’s Objections, the Court

14   noted that Plaintiff’s filing totaled ninety pages and vastly exceeded the three-page limit required

15   by the R&R. Id. at 4. The Court nevertheless reviewed Plaintiff’s over-length brief and concluded

16   that his arguments about mental health treatment and the Eighth Amendment were not properly

17   before the Court. Id.

18          Plaintiff now moves to alter or amend the judgment. Dkt. #38.

19                                           II.    DISCUSSION

20          A district court has considerable discretion when considering a motion to alter or amend

21   a judgment under Rule 59(e). Turner v. Burlington N. Santa Fe R. Co., 338 F.3d 1058, 1063 (9th

22   Cir. 2003). There are four grounds upon which a Rule 59(e) motion may be granted: (1) the

23
     ORDER DENYING PLAINTIFF’S MOTION TO
     ALTER OR AMEND JUDGMENT
     PAGE - 2
 1   motion is necessary to correct manifest errors of law or fact upon which the judgment is based;

 2   (2) the moving party presents newly discovered or previously unavailable evidence; (3) the

 3   motion is necessary to prevent manifest injustice; or (4) there is an intervening change in

 4   controlling law. Id. Vacating a prior judgment under Rule 59(e) is an “extraordinary remedy, to

 5   be used sparingly in the interests of finality and conservation of judicial resources.” Carroll v.

 6   Nakatani, 342 F.3d 934, 945 (9th Cir. 2003). “A Rule 59(e) motion may not be used to raise

 7   arguments or present evidence for the first time when they could reasonably have been raised

 8   earlier in the litigation.” Id.

 9           Plaintiff does not present newly-discovered evidence or cite an intervening change in the

10   controlling law. Instead, he argues that the Court committed manifest error in concluding that his

11   Eighth Amendment claims were beyond the scope of this action. Plaintiff contends that his Eighth

12   Amendment claims “are Due Process Fourteenth Amendment claims” pursuant to Carnell v.

13   Grimm, 74 F.3d 977, 979 (9th Cir. 1996). Dkt. #38 at 2 (emphasis in original). For that reason,

14   Plaintiff argues, he sufficiently pleaded “an Eighth Amendment-Fourteenth Amendment

15   violation” when he pleaded violations of his due process rights. Id. (citing Redman v. County of

16   San Diego, 942 F.2d 1435 (9th Cir. 1991)).          He also argues that he pleaded this Eighth

17   Amendment claim “from the get-go” because his complaint referenced his mental illness. Dkt.

18   #40 at 1; Dkt. #5 at ¶ 18 (“Plaintiff is seriously mentally ill and the conditions of his confinement

19   only exacerbate his symptoms.”); id. at ¶ 26 (“[T]he conditions of disciplinary segregation amount

20   to punishment.”).

21           The Court finds Plaintiff’s arguments unavailing. While Plaintiff’s pro se appearance

22   requires that the Court construe his filings liberally, see Erickson v. Pardus, 551 U.S. 89, 94

23
     ORDER DENYING PLAINTIFF’S MOTION TO
     ALTER OR AMEND JUDGMENT
     PAGE - 3
 1   (2007), he has not demonstrated manifest error by the Court that would warrant the extraordinary

 2   remedy he requests. First, the cases he relies on are inapposite. In Carnell, the Ninth Circuit held

 3   that the Eighth Amendment is an appropriate benchmark for evaluating a pre-trial detainee’s right

 4   to medical care. 74 F.3d at 979. In Redman, the court discussed a pre-trial detainee’s right to

 5   personal security under the Fourteenth Amendment. 942 F.2d 1435. Neither case supports

 6   Plaintiff’s contention that a claim under the Eighth Amendment’s “cruel and unusual” punishment

 7   clause is sufficiently pleaded in a complaint that only asserts violations of due process rights for

 8   confinement in a maximum security module without a hearing on a rule violation. See Dkt. #5 at

 9   ¶¶ 20-26 (alleging Fourth and Fourteenth Amendment violations).

10           Moreover, Plaintiff’s references to mental illness in his complaint do not raise triable

11   issues of fact necessary to survive summary judgment. Under Plaintiff’s theory, the Court erred

12   in failing to identify a triable issue based on unsupported statements in his pleadings. Dkt. #40 at

13   3. Plaintiff specifically contends “[t]here is no rule that requires a plaintiff in a suit to guide a

14   judge to the triable issues of fact in a civil action, nor is a plaintiff responsible for a judge’s error

15   in failing to identify such triable issues.” Id. Plaintiff is incorrect. As the party opposing

16   summary judgment, Plaintiff was indeed required to identify triable issues in his response. See

17   S. Cal. Gas Co. v. City of Santa Ana, 336 F.3d 885, 889 (9th Cir. 2003) (party opposing summary

18   judgment must direct court to specific triable facts). He failed to do so. Instead, Plaintiff’s

19   response only discussed whether he posed a security threat. See, e.g., Dkt. #21 at 6 (“Plaintiff

20   Eckard’s prison behavior does not include alleged incidents of assault, fights, drugs or thefts . . .

21   since being booked into the jail, Plaintiff has not attempted any assaults on jail staff or other

22   inmates.”). For that reason, both parties’ briefing failed to address the legal question Plaintiff

23
     ORDER DENYING PLAINTIFF’S MOTION TO
     ALTER OR AMEND JUDGMENT
     PAGE - 4
 1   now claims the Court overlooked: Whether, under the Eighth Amendment, Plaintiff’s alleged

 2   mental health issues outweigh or mitigate Defendants’ legitimate safety and security reasons for

 3   placing Plaintiff in the Maximum Security module. Accordingly, the Court finds no manifest

 4   error in its determination that Plaintiff’s Eighth Amendment argument was not properly before

 5   the Court.

 6           Finally, Plaintiff argues that the Court must amend its judgment because Plaintiff had no

 7   access to discovery prior to the close of briefing. Dkt. #40 at 11 (citing Fed. R. Civ. P. 56(f)). As an

 8   initial matter, this argument is untimely. Tile Tech, Inc. v. Appian Way Sales, Inc., C17-1660JLR,

     2018 WL 2113958, at *4 (W.D. Wash. May 8, 2018) (“A district court cannot consider arguments
 9
     raised for the first time in a reply brief.”) (internal citations omitted). Moreover, a Rule 56 declaration
10
     must be submitted before the Court has ruled. See Fed. R. Civ. P. 56(d). Granting Plaintiff’s request
11
     at this stage would undermine both the purpose of Rule 56 and judicial economy. See Ross v. F/V
12
     MELANIE, C95-654Z, 1996 WL 521413, at *1 (W.D. Wash. Aug. 8, 1996) (Denying motion to amend
13
     judgment where plaintiff failed to submit affidavit under Fed. R. Civ. P. 56 before Court issued
14
     adverse ruling).
15
             For the reasons set forth above, the Court finds no manifest error in its earlier ruling that
16
     warrants the extraordinary remedy sought by Plaintiff.             Accordingly, the Court finds and
17
     ORDERS that Plaintiff’s Motion to Amend Judgment (Dkt. #38) is DENIED.
18
             DATED this 8th day of November 2019.
19

20

21
                                                      A
                                                      RICARDO S. MARTINEZ
                                                      CHIEF UNITED STATES DISTRICT JUDGE
22

23
     ORDER DENYING PLAINTIFF’S MOTION TO
     ALTER OR AMEND JUDGMENT
     PAGE - 5
